DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Drawings
The drawings filed on 07/19/21 are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 01/26/22 was previously approved. The previous double patenting rejection was previously withdrawn.

Examiner’s Note - 35 USC § 101
As stated in the non-final rejection of 02/18/21, claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouse et al (WO 03/090091 A1) in view of Singh (US PgPub 20170223046) and Das et al (US PgPub 20120265359).

With respect to claim 1, Bouse et al discloses:
A system for process monitoring through data collection in a production process (page 1, lines 7-9 state, “The present invention relates generally to process plant monitoring devices and, more particularly, to a device that performs on-line monitoring for rotating equipment within a process plant.”)
a data collector communicatively coupled to a plurality of input channels, each input channel connected to a monitoring point from which data is collected, the collected data providing a plurality of process parameter values for the production process, the plurality of process parameter values comprising a plurality of sensor values (page 4, lines 4-9 state, “A rotating equipment monitoring device includes a set of sensors, such as temperature, speed, pressure, and vibration sensors, locally connected to a diagnostic unit having a plant communication interface and a processor that implements one or more diagnostic routines. The diagnostic unit collects data from the sensors and performs diagnostics thereon to detect actual or potential problems with the device on a continuous or semi-continuous basis.” Here, the diagnostic unit reads on the data collector, while the sensors read on the plurality of input channels, the location of each sensor reads on the claimed monitoring point, and the diagnostic data from the sensor reads on the plurality of process parameter values.) 
a data storage structured to store collected data from the plurality of input channels (page 7, lines 24-28 state, “The diagnostic unit 44 includes a memory 50 and a processor 52, which may be a microprocessor or microcontroller, an ASIC or other processing device that is configured or programmed to collect the data generated by the sensors 46 and to perform diagnostics on that data to detect current or future (expected) conditions within the rotating equipment 42 based on the collected data.”), a first collector route of the plurality of input channels, and an alternative second collector route of the plurality of input channels (Page 4, lines 6-7 disclose implementing one or more diagnostic routines. The various diagnostic routines broadly anticipate the claimed collector routes.)
a data acquisition circuit structured to interpret the plurality of process parameter values from the collected data (Page 8, lines 27-30 state, “During operation of the plant 10, the sensors 46 (which are preferably permanently mounted on the rotating equipment 42) send signals to the diagnostic unit 44 which then processes the received signals in any desired manner to produce indications of one or more conditions associated with the rotating equipment 42.”)
a data analysis circuit structured to analyze the plurality of process parameter values to detect a process condition associated with the production process (Page 8, line 32 – page 9, line 5 states, “During operation, the processor 52 may execute the diagnostic routine(s) 54 using the collected data to detect actual or potential (e.g., expected) conditions associated with the rotating equipment 42. These conditions may include actual or expected problems as well as other conditions, such as conditions that include the health, status, amount of use, and variability of the rotating equipment 42.”)
a response circuit structured to adjust an operational process for the production process in response to the detected process condition (Page 9, line 22 – page 10, line 3 states, “In any event, after performing any desired level of diagnostics, the diagnostic unit 44 may send an indication of a detected condition to the DCS controller 20 or to one or more of the host computers 24 and 26 to alert plant personnel of the problem or condition … Of course, the recipients of the data can use that data in any desired manner, such as to alter the use of the plant equipment relying on the rotating equipment 42 …”)
With respect to claim 1, Bouse et al differs from the claimed invention in that it does not explicitly disclose: 
the production process is a pharmaceutical production process (Please note that Bouse et al does disclose, “Process control systems, like those used in chemical, petroleum or other processes …” (page 1, lines 11-12).)
wherein a selected collector route is switched from the first collector route of input channels to the alternative second collector route of input channels in response to analyzing the plurality of process parameter values
wherein the switching from the first collector route of input channels to the alternative second collector route of input channels comprises changing which of the plurality of sensor values are analyzed
With respect to claim 1, Singh discloses:
the production process is a pharmaceutical production process (paragraph 0242 states, “Distributed control systems are typically used to control production systems within the same geographic location for industries such as oil refineries … chemical manufacturing plants, and pharmaceutical processing facilities, among others …” This shows that pharmaceutical processing is an equivalent replacement for chemical and petroleum processing.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Singh into the invention of Bouse et al. The motivation for the skilled artisan in doing so is to gain the benefit of applying the process monitoring technique of Bouse et al to a wide variety of similar industries.
With respect to claim 1, Das et al discloses:
wherein a selected collector route is switched from the first collector route of input channels to the alternative second collector route of input channels in response to analyzing the plurality of process parameter values (abstract states, “The interface layer is comprised of reconfigurable interface devices which allow a plurality of sensors and actuators to communicate with a plurality of control units … other interface devices can be reconfigured to maintain communication between sensors, actuators and control units … the interface devices can be reconfigured to route sensor and actuator message traffic to a different control unit …”)
wherein the switching from the first collector route of input channels to the alternative second collector route of input channels comprises changing which of the plurality of sensor values are analyzed (paragraph 0031 states, “The channel use table 110 maintains a list of which input and output channels are to be used by the interface device 72, which sensor or actuator devices are associated with each channel, and the refresh or sampling rate for each sensor or actuator … In the example discussed previously, if the interface device 74 fails, the interface device 72 would receive a message instructing it to activate the input channel 104 to the sensor 14 and the output channel 106 to the actuator 16 … The reconfigurability of the interface device 72 thus provides the flexibility and fault tolerance needed …”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Das et al into the invention of Bouse et al. The motivation for the skilled artisan in doing so is to gain the benefit of consolidating controllers and providing better flexibility and fault tolerance in the event of device failure.

Independent claims 15 and 18 represent method and apparatus variations of claim 1. They are rejected for the same reasons that claim 1 is rejected above.

With respect to claim 2, 16, and 19, Bouse et al, as modified, discloses:
wherein the operational process is a rate of reaction in the pharmaceutical production process (page 18, lines 8-10 of Bouse et al state, “In operation, the system processor 268 issues commands to a control processor 270 to cause the motors 206 and 240 to operate at a desired speed and therefore the pumps 210 and 244 will pump at a desired rate.” Secondary reference Singh teaches pharmaceutical process.)

With respect to claim 3, Bouse et al, as modified, discloses:
wherein the operational process is a parameter of operation of at least one of a mixer, an agitator, a variable speed motor, a fan, a bearing, a shaft, a rotor, a stator, a gear, a rotating component, a pump, an inflow, an outflow, a pressure reactor, a catalytic reactor, a thermic heating unit, or a chemical reactor (Page 2, lines 21-23 of Bouse et al state, “These additional devices include, for example, power supply equipment, power generation and distribution equipment, and other rotating equipment such as turbines, pumps, etc., located at numerous places in a typical process plant.”)

With respect to claims 4, 17, and 20, Bouse et al, as modified, discloses:
wherein the first and second collector routes of input channels each comprise a different data collection routine (Bouse et al page 4, lines 6-7 discloses implementing one or more diagnostic routines, and as discussed above, the disclosure of these diagnostic routines broadly reads on the claimed collector routes.)

With respect to claim 5, Bouse et al, as modified, discloses:
wherein the switched collector route is due to the data analysis circuit detecting a change in an operating stage of the pharmaceutical production process (Bouse et al page 9, line 22 – page 10, line 3 discusses changing routines as a result of detecting a problem, error, alert, or other condition, which is a change in an operating stage.”)

With respect to claim 6, Bouse et al, as modified, discloses:
wherein the monitoring point provides a continuously monitored alarm having a pre-determined trigger condition, and the data analysis circuit detects the pre-determined trigger condition (Bouse et al page 4, line 9 discloses continuous monitoring of diagnostics. “Alarms” are disclosed at page 6, line 26; page 11, line 17; page 14, line 12; page 23, line 30; and page 24, lines 19-20)

With respect to claim 7, Bouse et al, as modified, discloses:
wherein the process condition is a failure condition or an off-nominal condition for a pharmaceutical production component, wherein the operational process is altered to decrease a safety risk (Bouse et al page 3, lines 25-28 state, “As a result, there are significant periods of times during which problems with the rotating equipment may go undetected, enabling a problem to get out of hand, cause serious damage to the equipment or cause poor performance in the plant.” Secondary reference Singh teaches pharmaceutical process. One of ordinary skill in the art understands that problems to process equipment causes safety risks, so preventing process equipment problems decreases safety risk.)

With respect to claim 8, Bouse et al, as modified, discloses:
wherein the operational process is altered to increase productivity of the pharmaceutical production process (Bouse et al page 3, line 30 – page 4, line 2 states, “Moreover, this data collection procedure is labor intensive and can be very expensive, in spite of the fact that, with the higher demands on production and needs for optimization …” Singh teaches pharmaceutical process. Lack of productivity is one of the problems that Bouse et al is solving.)

With respect to claim 9, Bouse et al, as modified, discloses:
wherein the data analysis circuit utilizes a neural network to analyze the plurality of process parameter values (obvious in view of the teachings of Bouse et al, which states, “In this regard, the diagnostic unit 44 or 88 may use spectral analysis, statistical analysis … neural network systems, etc. …” (page 15, lines 10-14))

With respect to claim 10, Bouse et al, as modified, discloses:
wherein the neural network is a probabilistic neural network to predict the process condition as a fault condition (obvious in view of the teachings of Bouse et al. Bouse et al teaches that “neural networks systems, etc., or any other type of analysis to determine conditions of the rotating equipment 42” may be used (page 15, lines 13-14). The claimed probabilistic neural network would fall under the broad umbrella of analysis techniques covered by Bouse et al.)

With respect to claim 11, Bouse et al, as modified, discloses:
wherein the neural network is a convolutional neural network to make a recommendation based on the analysis of the plurality of process parameter values (obvious in view of the teachings of Bouse et al. Bouse et al teaches that “neural networks systems, etc., or any other type of analysis to determine conditions of the rotating equipment 42” may be used (page 15, lines 13-14). The claimed convolutional neural network would fall under the broad umbrella of analysis techniques covered by Bouse et al.)

With respect to claim 12, Bouse et al, as modified, discloses:
wherein the neural network is switched between a first neural network to a second neural network by an expert system (obvious in view of the teachings of Bouse et al. Bouse et al teaches use of “expert engines, such as simple if-then rule base expert systems” on page 15, line 12, as well as neural network systems on page 15, line 13.)

With respect to claim 13, Bouse et al, as modified, discloses:
wherein the data analysis circuit compares the plurality of process parameter values to a stored vibration fingerprint to detect the process condition (Bouse et al discloses, “Signals representing parameters such as flux, vibration and temperature are transmitted by the aforementioned sensors back to the local processors … the signals are analyzed according to the analysis code and the fault rules programmed into the local processors.” (page 18, lines 26-29). The “rules” of Bouse et al that pertain to parameters like vibration serve as the claimed fingerprint.)

With respect to claim 14, Bouse et al, as modified, discloses:
wherein the data analysis circuit utilizes a noise pattern analysis to detect the process condition (Bouse et al page 21, lines 4-5 state, “there are high frequency bearing frequency patterns are present, then there is a bearing fault and additionally bearing failure.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2862
09/29/22

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        09/30/2022